Case: 14-12814       Date Filed: 04/21/2015       Page: 1 of 6


                                                                                   [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 14-12814
                               ________________________

                                Agency No. A042-467-219


DREW MONTEGOMERY WALKER,

                                                                                   Petitioner,
                                             versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.
                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               _______________________
                                      (April 21, 2015)

Before TJOFLAT, WILLIAM PRYOR, and BARKSDALE, ∗ Circuit Judges.

WILLIAM PRYOR, Circuit Judge:

       Drew Walker’s petition for review of the order for his removal presents two

questions: (1) whether a state conviction for uttering a forged instrument, Fla. Stat.

§ 831.02, is categorically an aggravated felony offense, 8 U.S.C.

∗
 Honorable Rhesa H. Barksdale, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
               Case: 14-12814     Date Filed: 04/21/2015    Page: 2 of 6


§ 1101(a)(43)(M)(i); and even if not, (2) whether a conviction for the same offense

is categorically a crime involving moral turpitude, id. § 1227(a)(2)(A)(ii). We

conclude that the offense of uttering a forged instrument necessarily involves an

act of deceit. It is both an aggravated felony offense and a crime involving moral

turpitude. We deny Walker’s petition for review.

                                 I. BACKGROUND

      Walker, a citizen of Jamaica, was admitted to the United States as a lawful

permanent resident in 1990. In 2001, Walker pleaded no contest to three counts of

uttering a forged instrument, Fla. Stat. § 831.02. One of the counts involved an

amount over $10,000.

      In 2010, the Department of Homeland Security commenced removal

proceedings against Walker. The Department alleged that Walker was removable

because he committed a crime involving deceit or fraud in which the loss to the

victim or victims exceeds $10,000. See 8 U.S.C. § 1227(a)(2)(A)(iii) (“Any alien

who is convicted of an aggravated felony at any time after admission is

deportable.”); id. § 1101(a)(43)(M)(i) (“The term ‘aggravated felony’ means . . . an

offense that . . . involves fraud or deceit in which the loss to the victim or victims

exceeds $10,000 . . . .”). The Department later alleged that Walker was also

removable because he had been convicted of multiple crimes involving moral

turpitude, not arising out of a single scheme of criminal misconduct. Id.

                                           2
              Case: 14-12814       Date Filed: 04/21/2015   Page: 3 of 6


§ 1227(a)(2)(A)(ii). Walker admitted his convictions but argued that they did not

qualify as removable offenses.

      An immigration judge ruled that Walker was removable on both grounds.

Walker appealed that decision to the Board of Immigration Appeals, which held

that Walker’s convictions were aggravated felonies and crimes of moral turpitude.

The Board dismissed Walker’s appeal.

                          II. STANDARD OF REVIEW

      We review de novo the Board’s resolution of questions of law. Donawa v.

U.S. Att’y Gen., 735 F.3d 1275, 1279 (11th Cir. 2013).

                                   III. DISCUSSION

      We divide our discussion in two parts. First, we explain that Walker is

removable for committing an aggravated felony, 8 U.S.C. § 1101(a)(43)(M)(i).

Second, we explain, in the alternative, that Walker is removable because he

committed multiple crimes of moral turpitude, not arising out of a single criminal

scheme, id. § 1227(a)(2)(A)(ii).

              A. Walker Was Convicted of an “Aggravated Felony.”

      Walker is removable if he committed an “aggravated felony,” id.

§ 1227(a)(2)(A)(iii), which includes offenses that “involve[] fraud or deceit in

which the loss to the victim or victims exceeds $10,000,” id. § 1101(a)(43)(M)(i).

Walker does not contest that he was convicted of violating section 831.02 of the

                                           3
                   Case: 14-12814   Date Filed: 04/21/2015   Page: 4 of 6


Florida Statutes, or that one of those convictions involved an amount greater than

$10,000. Accordingly, the only question is whether a violation of section 831.02 is

an “offense that . . . involves fraud or deceit,” 8 U.S.C. § 1101(a)(43)(M)(i). We

hold that it is.

       To resolve this question, we “apply a categorical . . . approach.” Donawa,
735 F.3d at 1280. “Under the categorical approach, [we] confine [our]

consideration only to the fact of conviction and the statutory definition of the

offense.” Id. “A state offense is an aggravated felony . . . only if it necessarily

involves facts equating the generic federal” definition. Id. (emphasis omitted).

Here, the generic definition of “aggravated felony” requires proof of “fraud or

deceit.” 8 U.S.C. § 1101(a)(43)(M)(i). And the Florida statute makes fraud or

deceit an element of the offense as follows:

       Whoever utters and publishes as true a false, forged or altered record,
       deed, instrument or other writing . . . knowing the same to be false,
       altered, forged or counterfeited, with intent to injure or defraud any
       person, shall be guilty of a felony of the third degree . . . .

Fla. Stat. § 831.02.

       Walker argues that his conviction is not categorically a crime of “deceit”

because section 831.02 prohibits uttering a false instrument with “intent to injure

or defraud.” Id. (emphasis added). According to Walker, because a violation

requires only intent to injure, we cannot say with certainty that deceit was

involved. We disagree.
                                            4
              Case: 14-12814     Date Filed: 04/21/2015    Page: 5 of 6


      Uttering a forged instrument necessarily includes deceit because the violator

“utters and publishes as true” something that the violator “know[s]” to be “false.”

Id. Whether done with intent to injure or intent to defraud, a violator must

knowingly deceive—that is, he must state something is true that he knows is, in

fact, false. See Black’s Law Dictionary 465 (9th ed. 2009) (defining “deceit” as

“[t]he act of intentionally giving a false impression” or a “false statement of fact

made by a person knowingly”). That deceit makes a violation of section 831.02 an

“aggravated felony.”

      B. Alternatively, Walker Was Convicted of a Crime of Moral Turpitude.

      In the alternative, Walker is also removable because he committed multiple

crimes of moral turpitude. Section 1227(a)(2)(A)(ii) provides that “[a]ny alien who

at any time after admission is convicted of two or more crimes involving moral

turpitude, not arising out of a single scheme of criminal misconduct . . . is

deportable.” 8 U.S.C. § 1227(a)(2)(A)(ii). Walker has abandoned any argument

that his crimes arose from a “single scheme of criminal misconduct,” id., so the

only question we must decide is whether a violation of section 831.02 is a crime of

“moral turpitude.” We hold that it is.

      “To determine whether a conviction for a particular crime constitutes a

conviction of a crime involving moral turpitude,” we again use the “categorical

approach.” Fajardo v. U.S. Att’y Gen., 659 F.3d 1303, 1305 (11th Cir. 2011).

                                           5
              Case: 14-12814     Date Filed: 04/21/2015    Page: 6 of 6


“[M]oral turpitude” is not defined by the statute, but our Court has defined a crime

of moral turpitude as “[a]n act of baseness, vileness, or depravity in the private and

social duties which a man owes to his fellow men, or to society in general, contrary

to the accepted and customary rule of right and duty between man and man.” Itani

v. Ashcroft, 298 F.3d 1213, 1215 (11th Cir. 2002) (internal quotation marks and

citation omitted). “Generally, a crime involving dishonesty or false statement is

considered to be one involving moral turpitude.” Id. (internal quotation marks and

citation omitted).

      Because uttering a forged instrument involves deceit, we hold that it is a

crime of moral turpitude. Uttering a forged instrument is “behavior that runs

contrary to accepted societal duties and involves dishonest or fraudulent activity.”

Id. at 1216. Walker has argued only that his convictions did not involve deceit. He

has offered no reason to depart from the rule that, “[g]enerally, a crime involving

dishonesty or false statement is considered to be one involving moral turpitude.”

Id. at 1215. Accordingly, he is removable under section 1227(a)(2)(A)(ii).

                                IV. CONCLUSION

      We DENY Walker’s petition for review.




                                          6